DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of 1-11 in the reply filed on 07/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-048831, filed on 03/15/2019.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (JP H08281121 A, machine translation) in view of Yoshikawa et al. (US 2017/0253621 A1).
Considering claim 1, Kimura discloses a medium for water culture comprising: 	a porous substance [0011]; and 	photocatalyst particles formed of titanium-based compound particles that are supported on the porous substance [0020], 
Hashimoto does not disclose photocatalyst particles formed of titanium-based compound particles have absorption at a wavelength of 500 nm in a visible absorption spectrum, and have an absorption peak at 2,700 cm-1 to 3,000 cm-1 in an infrared absorption spectrum, 	wherein a metal compound having a metal atom and a hydrocarbon group is bonded to the surface of each of the titanium-based compound particles through an oxygen atom.
However, Yoshikawa discloses photocatalyst particles formed of titanium-based compound particles have absorption at a wavelength of 500 nm in a visible absorption spectrum, and have an absorption peak at 2,700 cm-1 to 3,000 cm-1 in an infrared absorption spectrum, 	wherein a metal compound having a metal atom (Si) and a hydrocarbon group is bonded to the surface of each of the titanium-based compound particles through an oxygen atom ([0005]-[0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the titanium oxide photocatalyst particles of Kumura with modified particles of Yoshikawa, because Yoshikawa teaches that Titanium oxide particles untreated as a photocatalyst normally exhibit a photocatalytic function (photocatalysis) through absorption of ultraviolet light. Untreated titanium oxide particles are capable of exhibiting a photocatalytic function during daytime on a sunny day in which a sufficient dose is provided. However, untreated titanium oxide particles hardly exhibit a sufficient photocatalytic function at night or in the shade [0008]. On the other hand the photocatalytic particles of Yoshikawa solve the problem by absorbing visible light, thus improving photocatalytic activity without the need for ultraviolet light [0010].  

Considering claims 2 and 3, Kimura discloses the amount of the supported photocatalyst particles with respect to the medium for water culture is equal to or greater than 5% by mass and equal to or smaller than 50% by mass [0011].

Considering claims 4-6, in Kimura as modified by Yshikawa, Yoshikawa discloses a visible light transmittance of the medium for water culture is equal about 25% (0.58 absorbance), which is within the claimed range of higher than 1% and equal to or lower than 50%.

Considering claims 7 and 8, Kimura does not disclose the liquid absorption rate of the medium for water culture is equal to or higher than 30% by mass and equal to or lower than 300% by mass.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the absorbance would be within the claimed range because the paper substrate of Kimura serves the purpose of water treatment therefore one would desire a large amount of water absorption, in order to have a large surface area interaction with the photocatalyst. Furthermore, the claim is not specific as to the liquid used for determining this property, therefore one could select a liquid that will meet this property.

Considering claims 9 and 10, Kimura discloses the BET specific surface area of the medium for water culture is 100 m2/g or more [0021], which overlaps the claimed range of equal to or greater than 10 m2/g and equal to or smaller than 200 m2/g.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

	
Considering claim 11, Kimura discloses the porous substance is constituted with fiber [0011].

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 11,040,899. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794